11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Jon Paul Stepherson,                          * From the 219th District
                                                Court of Collin County,
                                                Trial Court No. 219-81069-2012.

Vs. No. 11-13-00128-CR                        * December 4, 2014

The State of Texas,                           * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is modified to reflect that Jon Paul Stepherson
entered a plea of “NOT GUILTY” to the offense. As modified, we affirm the
judgment of the trial court.